408 F.2d 678
Philip B. CHAMBERS and Gladys Chambers, Appellants,v.COLONIAL PIPELINE COMPANY, Appellee.
No. 19038.
United States Court of Appeals Sixth Circuit.
March 25, 1969.

Philip B. and Gladys Chambers, in proper.
A. Fred Rebman, III, Chattanooga, Tenn., Spears, Moore, Rebman & Williams, Chattanooga, Tenn., of counsel, for appellee.
Before PHILLIPS, CELEBREZZE and PECK, Circuit Judges.
PER CURIAM.


1
The appellants filed a complaint in the District Court seeking to set aside a State Court judgment entered in an eminent domain proceeding involving a pipe-line right-of-way. The same parties are before this Court who were litigants in the State Court action. The protracted State litigation began in 1962.


2
District Judge Frank W. Wilson granted defendant's motion for summary judgment and dismissed the complaint, applying the doctrine of res judicata. In his opinion the District Judge said:


3
"* * * there must be an end to litigation. Without it [the doctrine of res judicata], litigation would be endless.


4
"This litigation, too, must at some point end. It appears from the undisputed record that this is such a point."


5
This case has been assigned to a panel pursuant to Rule 3(e) of the Supplementary Rules of this Court. The appeal is dismissed as frivolous and completely without merit under Rule 9 of the Supplementary Rules of this Court. Moist v. Belk, 380 F.2d 721 (6th Cir.), cert. denied, 389 U.S. 960, 88 S.Ct. 338, 19 L.Ed.2d 369.